Citation Nr: 0126203	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-09 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 for the 
cause of the veteran's death due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Taz A. Thomas, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  He died in September 1999.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) which denied the veteran's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death. 

In August 2000, the appellant provided testimony at a 
personal hearing chaired by the undersigned.  A transcript of 
the hearing has been associated with the claims folder. 


FINDING OF FACT

VA's carelessness in failing to provide prednisone to the 
veteran at the time he was released from a VA hospital on 
August 30, 1999 and thereafter contributed to his death.



CONCLUSION OF LAW

The requirements for benefits pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death, based upon VA medical 
treatment, have been met.  38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, who is the widow of the veteran, seeks 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151, 
claimed as due to VA medical treatment.  In essence, she 
contends that the failure of VA to provide the veteran with 
prednisone when he was released from a VA hospital on August 
30, 1999 was due to carelessness and resulted in the 
veteran's death. 

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision. 

Factual Background

Evidence on file prior to August 1999 shows a history of 
multiple medical problems, including adrenal insufficiency, 
presumed secondary to adrenal hemorrhage in 1986.  Over the 
years, the adrenal insufficiency was treated with prednisone 
in varying doses.  The veteran was admitted to a VA hospital 
on July 1, 1999 for altered mental status and pneumonia.  He 
endured a lengthy hospital course that was complicated by 
aspiration pneumonia, congestive heart failure exacerbations, 
chronic obstructive pulmonary disease exacerbations, 
Clostridium difficile enterocolitis, and urinary tract 
infections.  He was reportedly treated with prednisone 10 mg 
qd throughout his hospitalization.

There are two VA hospital reports on file dated from August 
25, 1999 to August 30, 1999.  The veteran was described as 
"a medically complicated 76 year old male."  It appears 
that on August 25 the veteran was transferred from the Acute 
Care Unit to the Transitional Care Unit; on August 27 he was 
transferred back to the Acute Care Unit; and on August 30, 
1999 he was discharged to home.
  
The veteran received prednisone during the August 1999 VA 
hospitalization.  The discharge summary indicates that the 
veteran's discharge medications included prednisone, 100 
milligrams, to be taken once a day.  The appellant has 
testified that such medication was not supplied on discharge 
[pages 6-8 of hearing transcript].  

The veteran was hospitalized at a private facility on 
September [redacted], 1999.  A consultant's impressions included that 
the veteran's hyperkalemia was due to a combination of 
Addison's disease without enough steroid replacement and oral 
potassium intake, and that his cardiorespiratory arrest was 
most likely secondary to severe hyperkalemia.  

The veteran died on September [redacted], 1999.  His death certificate 
indicates that he died from septicemia due to diabetes.  The 
appellant filed a claim for VA death benefits in December 
1999.  

In September 2000, D.G.G., M.D., wrote a letter stating that 
he had reviewed the veteran's medical records and come to the 
conclusion that the cause of the veteran's anoxic brain 
injury and subsequent death was cardiac arrest brought on by 
hyperkalemia as a result of corticosteroid deficiency.  Dr. 
G. stated that the veteran had little "physiologic 
reserve," and that he had Addison's Disease which made 
glucocorticoid replacement necessary, particularly in periods 
of stress.  Dr. G. concluded by stating that not providing 
steroid replacement while at the same time providing 
potassium supplementation, combined with an existing renal 
insufficiency, resulted in hyperkalemia, which ultimately 
resulted in cardiac arrhythmia and cardiac arrest.  

According to a statement from B.S., a pharmacist, which was 
received by VA in September 2000, the appellant came to the 
outpatient clinic on Tuesday, August 30, 1999, to get 
prescriptions for the veteran.  There were two prescriptions 
that the appellant had not gotten at the VA hospital in 
Houston; they were valproic acid and prednisone.  She could 
not fill the prednisone prescription because the doctor had 
not signed the prescription form.  B.S. advised the appellant 
to take the prescription back to Houston to get it 
straightened out.

The appellant testified at a videoconference hearing before 
the undersigned in August 2000 that the VA hospital had 
released the veteran on August 30, 1999 with a number of 
medications, which was supposed to include prednisone but did 
not; that she attempted to obtain prednisone from another VA 
facility the following day but was unable to because the 
doctor had failed to sign the prescription and no other 
doctor would sign the prescription without seeing the 
veteran; that she had to go back to the Houston VA Medical 
Center, which is 123 miles from her house, to get the 
medication; that she was unable to obtain prednisone until 
September [redacted]; and that her husband went into cardiac arrest 
later that day and died the following day.

The opinion of an independent medical expert (IME) was 
requested in April 2001.  See 38 U.S.C.A. § 7109; 38 C.F.R. § 
20.901(d).  The IME was asked by the Board whether VA was 
remiss in discharging the veteran to home on August 30, 1999; 
the relationship, if any, between the lack of prescribed 
prednisone for the period from August 30, 1999 to September 
[redacted], 1999 and the veteran's death on September [redacted], 1999; and 
whether he agreed or disagreed with Dr. G's September 2000 
opinion.  See 38 U.S.C.A. § 7109 (West 1991).  In response to 
the Board's request, and upon review of the veteran's entire 
claims folder, by letter dated in June 2001, M.E.M., M.D., a 
Professor of Medicine in the Center for Endocrinology, 
Metabolism, and Molecular Medicine at Northwestern 
University, provided an IME opinion.

Dr. M. indicated that, based on his thorough review of the 
record and on his medical expertise, it was his opinion that 
the veteran's discharge to home was not inappropriate because 
the veteran's condition had improved to the point that he had 
a satisfactory oxygen saturation on room air on the day of 
discharge.  He opined that the lack of prescribed steroids 
was a contributory cause of the veteran's death, although it 
may not have been the precipitating cause, because, in 
combination with the acute renal insufficiency, the 
deficiency of glucocorticoids and mineralocorticoids were at 
least a contributory, if not direct, cause of the 
hyperkalemia that ultimately led to the veteran's death.  Dr. 
M. concluded that he was in agreement with Dr. G. that the 
lack of prescribed steroids had an adverse effect on the 
veteran's ability to maintain normokalemia.  Although he was 
not certain that the lack of prednisone was the precipitating 
factor in causing the hyperkalemia, or that the hyperkalemia 
instigated the cardiac arrest, "...the absence of these 
critical hormones at the very least impaired the [veteran's] 
ability to respond to stress and impaired his ability to 
maintain electrolyte and metabolic hemostasis."

Relevant Law and Regulations

Death benefits

A claimant of DIC benefits is entitled to service connection 
for cause of death if a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  See 38 U.S.C.A. § 
1310(b) (West 1991); 38 C.F.R. § 3.312 (2001).  When a 
veteran dies as the result of training, hospital care, 
medical or surgical treatment, or an examination furnished by 
the VA, compensation shall be awarded in the same manner as 
if such death were service-connected.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2001).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death." 38 C.F.R. § 3.312(c)(1); see Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

For claims filed on or after October 1, 1997, the appellant 
must show that the VA treatment in question resulted in 
additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97 (Dec. 31, 1997); 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1998).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2001). In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)], which became 
effective during the pendency of this appeal.  This new law 
redefines the obligations of VA with respect to the duty to 
assist.  The VCAA also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Recently enacted regulations further define 
VA's notification and assistance responsibilities.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the March 2000 Statement of the Case (SOC), the 
appellant and her representative were provided notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim on appeal.  The SOC also notified the 
appellant of the pertinent law and regulations, as well as 
her due process rights.  Se has been given ample opportunity 
to present evidence and argument in support of his appeal, 
including presenting her personal testimony at a 
videoconference hearing chaired by the undersigned.  

There appears to be sufficient evidence of record with which 
the Board may render an informed opinion as to the issue on 
appeal.  An IME opinion has been recently added to the file 
at the behest of the board.  There is no indication that 
there is any relevant evidence which currently exists and 
which has not been obtained.   

In sum, the appellant has received appropriate notice and the 
facts relevant to her claim have been properly developed.  
Consequently, there is no further action which need be 
undertaken in order to comply with the provisions of the 
VCAA.

Discussion

As discussed above, in order to find entitlement to the 
benefits sought under the applicable law and regulations 
noted above, there must be evidence that the veteran's death 
was proximately caused by VA fault due to carelessness, 
negligence, etc. or there must be evidence that the proximate 
cause of the veteran's death was an event which was not 
reasonably foreseeable.

The appellant contends, in essence, that the failure of VA to 
provide the veteran with prednisone when he was released from 
the VA hospital on August 30, 1999 was due to carelessness 
and contributed to the veteran's death on September [redacted], 1999.  

The Board's initial determination concerns whether VA in fact 
did not provide the prednisone, as contended by the 
appellant.  After a review of the record, there appears to be 
no doubt that prednisone was not provided on the veteran's 
discharge from the VA medical facility and, moreover, the 
appellant's subsequent efforts to obtain this medication from 
VA came to naught.  Although the package of medications which 
was sent home with the veteran was supposed to include 
prednisone, the appellant discovered when she arrived home 
from the VA hospital on August 30, 1999 that she had not been 
given prednisone.  Despite her attempts to obtain the 
medication, including driving all the way back to the VA 
hospital in Houston on August 31, 1999, a distance of 123 
miles, she was unable to obtain it until September [redacted].    


Further, it appears clear that this failure must be 
considered to be carelessness or negligence on the part of 
VA.  There can be no question that the prednisone was 
necessary because it appears clear from the medical evidence 
that the veteran's severe medical condition required that he 
be given prednisone daily to control his potassium level.  
The prednisone was prescribed on the veteran's discharge from 
the hospital.  The only conclusion which the Board can draw 
from its absence in the packet on medications provided to the 
appellant is that careless or negligence was involved.  
Similarly, the inability of VA to subsequently provide the 
appellant with the prescribed prednisone can at best be 
described as negligent.

The Board next must determine whether VA's failure to provide 
the veteran with prednisone on hospital discharge on August 
30, 1999 contributed to his death on September [redacted].  Put 
another way, even if VA was negligent in not providing the 
prescribed prednisone, if this did not cause the veteran's 
death no benefits can be awarded.    

Although the death certificate indicates that the veteran 
died from septicemia due to diabetes, a consultant's 
impressions on September [redacted] includes that the veteran had 
cardiorespiratory arrest that was most likely secondary to 
severe hyperkalemia and that the veteran's hyperkalemia was 
due to a combination of Addison's disease without enough 
steroid replacement and oral potassium intake.  

According to a September 2000 opinion from Dr. G., the 
veteran died of cardiac arrest brought on by hyperkalemia as 
a result of corticosteroid deficiency, meaning a lack of 
prednisone.  According to Dr. G., the veteran did well on his 
medication but decompensated when off his medication because 
he had little "physiologic reserve" due to his underlying 
medical problems.  Dr. G. noted that glucocorticoid 
replacement is essential in patients with Addison's disease, 
and the need increases even more in periods of stress.  Dr. 
G. concluded that VA's failure to provide the veteran steroid 
replacement while at the same time providing potassium 
supplementation, combined with the veteran's existing renal 
insufficiency to cause hyperkalemia and cardiac arrest.  

Dr. M. concluded in his June 2001 IME opinion that he 
essentially agreed with Dr. G's assessment that the lack of 
prescribed steroids was a contributory cause of the veteran's 
death.  

Based on the above evidence, especially the two medical 
opinions noted above, the Board finds that the failure to 
provide the veteran with prednisone when he was released from 
the VA hospital on August 30, 1999 contributed to his death.  
There is no medical opinion evidence to the contrary.

In summary, for the reasons and bases expressed above, the 
Board concludes that the evidence supports the appellant's 
claim.  Accordingly, entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is warranted.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death is 
granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

